Citation Nr: 1818332	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  14-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable rating for residuals of a fractured nasal bone.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran indicated in February 2014 and July 2014 that he did not want a hearing before the Board.  

The Board notes that the Veteran perfected an appeal as to the propriety of a reduction of his disability rating for a right ankle disability from 10 to 0 percent.  On his August 2013 notice of disagreement, the Veteran indicated that he sought reinstatement of the 10 percent rating.  After the Veteran filed his substantive appeal, the RO did in fact reinstate the Veteran's 10 percent rating , effective the same date the rating was reduced.  See a December 2015 rating decision.  This reinstatement represents a full grant of the benefit sought on appeal, as limited by the Veteran on his August 2013 notice of disagreement.  The RO did not certify the appeal to the Board, an and it is no longer in appellate status.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's nasal disability manifests in complete obstruction of the left nasal passage.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a nasal bone fracture have been met. 38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6502 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently in receipt of a noncompensable (zero percent) rating for residuals of a nasal bone fracture under Diagnostic Code 6502.  The Veteran asserts that a higher rating is warranted based on his current symptomatology, which includes being unable to breathe through the left nasal passage.  

Diagnostic Code 6502 provides a compensable (10 percent) rating for a traumatic deviated septum only when there is 50 percent obstruction on both sides of the nasal passage or when one side is completely obstructed.  A 10 percent rating is the highest schedular rating available.

In a December 18, 2013 Report of General Information, the Veteran explained that the left side of his nostril is completely obstructed, and that he cannot breathe through left nostril at all.  

In August 2014, the Veteran received two clinical evaluations of his nasal fracture residuals.  In a private report dated August 5, 2014, the Veteran's treating physician filled out a Disability Benefits Questionnaire and identified upon examination a left nasal obstruction due to in-service trauma.  Although the physician noted that there was not at least 50 percent obstruction of the nasal passage on both sides, he did indicate there was "complete obstruction" of the left side due to traumatic nasal deviation.  The physician indicated that the Veteran's nose is "out of shape blocking the left nostril" and limits his ability to breathe with his mouth closed.  

Two days later, on August 7, 2014, the Veteran appeared for a VA examination.  The VA examiner similarly identified the presence of a deviated septum.  The examiner also determined that more than 50 percent obstruction of both nasal passages was not shown.  Pertinently however, in contrast to the private physician's assessments above, the August 2014 VA examiner indicated that the Veteran did not have complete obstruction of the left nasal passage, without further explanation.  

The RO scheduled the Veteran for a third examination in September 2015 so that these two conflicting findings can be reconciled.  The September 2015 VA examiner recognized the Veteran's deviated septum, and acknowledged the Veteran's complaint that he is unable to breathe through the left side of his nose.  The VA examiner did not find at least 50 percent obstruction of both nasal passages, nor did the examiner find that the Veteran's left nasal passage was completely obstructed.  The examiner noted good air flow through the right nostril and "decreased" air flow through the left nostril compared to the right.  The examiner noted that this was only accomplished through "forced exhalation" with the opposite nostril (i.e. the right nostril) closed.

The Veteran continues to assert that "his left nostril is completely closed and he can only breathe through his right nostril."  See the December 10, 2015 Statement of Accredited Representative.  Indeed, he has consistently stated as much throughout the appeal period.  

Based on the Veteran's competent and credible observations of being unable to breathe through the left nasal passage, his private physician's assessment that total obstruction exists on the left side due to traumatic injury, and the September 2015 VA examiner's confirmation that the Veteran can only breathe through his left nostril when he physically manipulates his nose with his hands and forces exhalation, the Board finds that the Veteran's symptoms most closely approximate those contemplated by the 10 percent rating under Diagnostic Code 6502, based on traumatic deviation of the septum resulting in complete obstruction on one side.  See 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating). 

As such, affording all reasonable doubt in favor of the Veteran, a 10 percent rating under DC 6502 is warranted throughout the entire period on appeal. This constitutes the highest rating available under DC 6502.





ORDER

Entitlement to a 10 percent rating for residuals of a fractured nasal bone is granted throughout the entire period on appeal.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


